DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the input data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “the data input.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a “system, comprising a processor.”  The claimed processor does not appear to be restricted to any type of hardware implementation, and could be considered to be implemented through software components alone. For example, ¶ 0080 and 0085 of the specification describes functionalities being implemented using software. Thus, the claim could be considered to be directed to a computer program, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Claims 2-7 are rejected as carrying the limitations of claim 1, but failing to further limit the claimed system to a hardware embodiment.
It is noted that claim 15 is directed to a “computer program product … comprising a computer-readable storage medium … wherein the computer readable storage medium is not a transitory signal per se.” This claim language is interpreted as excluding non-statutory propagating signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0113049 by Nasle et al. (“Nasle”) in view of U.S. Patent Application Publication 2018/0247192 by Fick et al. (“Fick”).

In regard to claim 1, Nasle discloses:
1. A system, comprising a processor to: See Nasle, Fig. 1 and ¶ 0271, e.g. “The embodiments described herein, can be practiced with other computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers and the like.”
receive a data input and a predicted performance of a … model deployed on a … device from a predictive model; See Nasle, Fig. 1, element 110 along with ¶ 0054, e.g. “The data acquisition hub 112 is configured to communicate "real-time" data from the monitored system 102 to the analytics server 116 using a network connection 114.” Also see ¶ 0056, e.g. “In this context, however, the modeling engine can be used to precisely model and mirror the actual electrical system. Analytics engine 118 can be configured to generate predicted data for the monitored system and analyze difference between the predicted data and the real-time data received from hub 112.” Also see Figs 21-23 depicting training of neural network models. 
Nasle does not expressly disclose a DL model deployed on a resource constrained edge device. However, Flick teaches this. See Fick, ¶ 0004 and 0052, e.g. “deep learning … deep neural network algorithms”. Also see ¶ 0058, e.g. “Accordingly, a reduction in DAC architecture area may be achieved and, computer and power efficiencies that enable edge computing devices and the like to perform complex and computer-intensive operations including AI computing locally at a source of the input data.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s model with Fick’s device in order to provide local AI predictions substantially in real-time, while also being energy efficient as suggested by Fick (see ¶ 0010).
modify a control input for the DL model based on the data input and the predicted performance; and See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.” Also see ¶ 0067, e.g. “the various operating parameters or conditions of model(s) 206 can be updated or adjusted.”
send the control input to the deployed DL model to modify performance of the DL model. See Nasle, ¶ 0067, e.g. “Once the calibration is generated by the analytics engine 118, the various operating parameters or conditions of model(s) 206 can be updated or adjusted to reflect the actual facility configuration. This can include, but is not limited to, modifying the predicted data output from the simulation engine 208, adjusting the logic/processing parameters utilized by the model(s) 206, adding/subtracting functional elements from model(s) 206, etc.”

In regard to claim 2, Nasle discloses:
2. The system of claim 1, wherein the processor is to train the predictive model based on a predictive error between a performance estimation and output of the predictive model, wherein the output of the predictive model is based on a training input, and the performance estimation is based on the training input and an output of the DL model. See Nasle, ¶ 0070, e.g. “As discussed above, the virtual system model is periodically calibrated and synchronized with "real-time" sensor data outputs so that the virtual system model provides data output values that are consistent with the actual "real-time" values received from the sensor output signals.” Also see ¶ 0238, e.g. “that is, a neural network can be taught (i.e., learn) how to map between the known inputs and outputs (i.e. training set) and therefore have the ability to process "new" inputs to arrive at a predicted output.”

In regard to claim 4, Nasle discloses:	
4. The system of claim 1, wherein the processor is to modify the control input based on the predicted performance in response to detecting a change to the [data input ] that exceeds a threshold value. See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.”

In regard to claim 5, Nasle discloses:
5. The system of claim 1, wherein the processor is to modify the control input based on the predicted performance in response to detecting a failure of the DL model. See Nasle, ¶ 0090, e.g. “But in other instances, the differences will indicate a failure.” Also see Fig. 10 and associated text in ¶ 0114-0115, e.g. “initiate calibration.”

In regard to claim 8, Nasle discloses:
8. A computer-implemented method, comprising: See Nasle, at least Fig. 6, depicting a method.
monitoring, via a processor, an input data and a predicted performance of a … model from a predictive model;  See Nasle, Fig. 1, element 110 along with ¶ 0054, e.g. “The data acquisition hub 112 is configured to communicate "real-time" data from the monitored system 102 to the analytics server 116 using a network connection 114.” Also see ¶ 0056, e.g. “In this context, however, the modeling engine can be used to precisely model and mirror the actual electrical system. Analytics engine 118 can be configured to generate predicted data for the monitored system and analyze difference between the predicted data and the real-time data received from hub 112.” Also see Figs 21-23 depicting training of neural network models. Nasle does not expressly disclose a DL model. However, Flick teaches this. See Fick, ¶ 0004 and 0052, e.g. “deep learning … deep neural network algorithms”. Also see ¶ 0058, e.g. “Accordingly, a reduction in DAC architecture area may be achieved and, computer and power efficiencies that enable edge computing devices and the like to perform complex and computer-intensive operations including AI computing locally at a source of the input data.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s model with Fick’s device in order to provide local AI predictions substantially in real-time, while also being energy efficient as suggested by Fick (see ¶ 0010).
modifying, via the processor, a control input based on the input data and the predicted performance of the DL model; and See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.” Also see ¶ 0067, e.g. “the various operating parameters or conditions of model(s) 206 can be updated or adjusted.”
sending, via the processor, the modified control input to the DL model. See Nasle, ¶ 0067, e.g. “Once the calibration is generated by the analytics engine 118, the various operating parameters or conditions of model(s) 206 can be updated or adjusted to reflect the actual facility configuration. This can include, but is not limited to, modifying the predicted data output from the simulation engine 208, adjusting the logic/processing parameters utilized by the model(s) 206, adding/subtracting functional elements from model(s) 206, etc.”

In regard to claim 9, Nasle discloses:
9. The computer-implemented method of claim 8, wherein the control input is modified in response to detecting a change in the input data that exceeds a threshold change. See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.”

In regard to claim 10, Nasle discloses:
10. The computer-implemented method of claim 8, wherein the control input is modified in response to detecting a change in the predicted performance of the DL model. See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.”

In regard to claim 12, Nasle discloses:
12. The computer-implemented method of claim 8, comprising generating an alert in response to detecting a change in the predicted performance of the DL model or a failure of the DL model. See Nasle, ¶ 0090, e.g. “generate warnings.”

In regard to claim 13, Nasle discloses:
13. The computer-implemented method of claim 8, comprising training the predictive model based on a predictive error between a performance estimation and the predicted performance of the predictive model, wherein the performance estimation is based on a training input and an output performance characteristic of the deployed model, and the predicted performance of the predictive model is based on the training input and the performance estimation. See Nasle, ¶ 0070, e.g. “As discussed above, the virtual system model is periodically calibrated and synchronized with "real-time" sensor data outputs so that the virtual system model provides data output values that are consistent with the actual "real-time" values received from the sensor output signals.” Also see ¶ 0238, e.g. “that is, a neural network can be taught (i.e., learn) how to map between the known inputs and outputs (i.e. training set) and therefore have the ability to process "new" inputs to arrive at a predicted output.”

In regard to claim 14, Nasle discloses:
14. The computer-implemented method of claim 13, wherein the predictive model is modified based on the predictive error until the predictive error does not exceed a threshold error. See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.”

In regard to claim 15, Nasle discloses:
15. A computer program product for controlling deployed … models, the computer program product comprising a computer-readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to:  See Nasle, ¶ 0274, e.g. “The embodiments described herein can also be embodied as computer readable code on a computer readable medium.”
monitor an input data and a predicted performance of a … model from a predictive model; See Nasle, Fig. 1, element 110 along with ¶ 0054, e.g. “The data acquisition hub 112 is configured to communicate "real-time" data from the monitored system 102 to the analytics server 116 using a network connection 114.” Also see ¶ 0056, e.g. “In this context, however, the modeling engine can be used to precisely model and mirror the actual electrical system. Analytics engine 118 can be configured to generate predicted data for the monitored system and analyze difference between the predicted data and the real-time data received from hub 112.” Also see Figs 21-23 depicting training of neural network models. 
Nasle does not expressly disclose a DL model deployed on a resource constrained edge device. However, Flick teaches this. See Fick, ¶ 0004 and 0052, e.g. “deep learning … deep neural network algorithms”. Also see ¶ 0058, e.g. “Accordingly, a reduction in DAC architecture area may be achieved and, computer and power efficiencies that enable edge computing devices and the like to perform complex and computer-intensive operations including AI computing locally at a source of the input data.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s model with Fick’s device in order to provide local AI predictions substantially in real-time, while also being energy efficient as suggested by Fick (see ¶ 0010).
 	All further limitations of claim 15 have been addressed in the above rejection of claim 1.

In regard to claims 16-17 and 19-20, parent claim 15 is addressed above. All further limitations have been addressed in the above rejections of claims 2, 4-5 and 12, respectively.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Fick as applied above, and further in view of U.S. Patent Application Publication 2015/0245160 by Agrawal et al. (“Agrawal”).

In regard to claim 3, Nasle and Flick do not expressly teach:
3. The system of claim 1, wherein the predicted performance comprises a runtime performance, a memory usage, a battery drain, an accuracy, or any combination thereof. However, this is taught by Agrawal. See Agrawal, ¶ 0089, e.g. “learning from request history, including … the performance (e.g., response time) and resource consumption (e.g., CPU/memory/network bandwidth) of serving the requests.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s model with Agrawal’s performance in order to improve network performance as suggested by Agrawal (see ¶ 0018).

In regard to claim 7, Nasle discloses:
7. The system of claim 1, wherein the processor is to switch the receiving of the control input between … the deployed model, and the predictive model. See Nasle, ¶ 0015, e.g. “update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold.” Also see ¶ 0067, e.g. “the various operating parameters or conditions of model(s) 206 can be updated or adjusted.” Nasle does not expressly disclose input from a data buffer. However, this is taught by Agrawal. See Agrawal, ¶ 0070, e.g. “select model or model parameters from an existing list of models.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s models with Agrawal’s model list/buffer in order to utilize insightful models as suggested by Agrawal (see ¶ 0070).

Claims 6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Fick as applied above, and further in view of U.S. Patent Application Publication 2017/0017212 by Collins et al. (“Collins”).

In regard to claim 6, Nasle and Flick do not expressly teach:
6. The system of claim 1, wherein the control input is modified to optimize a predefined performance criterion over a specified time horizon. However, this is taught by Collins. See Collins, ¶ 0003, e.g. “MPC operates by producing a future sequence of control inputs and the corresponding output trajectory that optimizes a cost function, requiring an internal model that represents the system to be controlled. Receding horizon MPC approaches use this model to predict several steps in the future while implementing only the immediate next step.” Also see ¶ 0039, e.g. “receding horizon.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s model with Collins’ time horizon in order to optimize performance as suggested by Collins (see ¶ 0003).

In regard to claim 11, Nasle discloses:
11. The computer-implemented method of claim 8, wherein modifying the control input comprises modifying a parameter of the DL model to optimize a predefined performance criterion See Nasle, ¶ 0067, e.g. “adjusting the logic/processing parameters utilized by the model(s) 206.” Nasle does not expressly disclose over a specified time horizon. However, this is taught by Collins. See Collins, ¶ 0003, e.g. “MPC operates by producing a future sequence of control inputs and the corresponding output trajectory that optimizes a cost function, requiring an internal model that represents the system to be controlled. Receding horizon MPC approaches use this model to predict several steps in the future while implementing only the immediate next step.” Also see ¶ 0039, e.g. “receding horizon.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nasle’s model with Collins’ time horizon in order to optimize performance as suggested by Collins (see ¶ 0003).

In regard to claim 18, parent claim 15 is addressed above. All further limitations have been addressed in the above rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 20170068886 by Cheng, See Fig. 1, depicting data inputs 46, 48, 50, 52, and 54 provided to Setpoint Model and Adaptation unit 14. Also see ¶ 0043, e.g. “The set-point model and adaptation unit 14 may modify the original pressure-MW curve using a correction formula from the turbine manufacturer (also referred to as a manufacturer-supplied correction function or curve), a multivariate linear regression model or a neural network model.” Also see ¶ 0044, e.g. “If the steady-state difference is more than a pre-defined threshold, the set-point model and adaptation unit 14 may train, test and select a new model to compute the desired turbine steam inlet pressure set-point 22 for the controller 16 … provided as inputs for the selected model in order to predict the turbine steam inlet pressure needed to meet the electrical energy load set-point 20 and derive the turbine steam inlet pressure set-point for the controller 16.” Also see Fig. 5, depicting a multilayer “DL” neural network model as described in ¶ 0059-0060.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121